UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1115


In re: PERCY JAMES TUCKER,

                    Petitioner.



           On Petition for Writ of Mandamus. (2:09-cr-00182-AWA-DEM-1)


Submitted: May 3, 2018                                            Decided: May 23, 2018


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Percy James Tucker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Percy James Tucker petitions for a writ of mandamus asking this Court to find that

the district court erred. Mandamus relief is a drastic remedy and should be used only in

extraordinary circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). The party seeking issuance of

the writ must have no other adequate means to attain relief, and he bears the burden of

showing that his right to the writ is clear and indisputable. Moussaoui, 333 F.3d at 517

(citations omitted). We have reviewed the petition and conclude that Tucker fails to

make this showing. Accordingly, although we grant Tucker’s motion to supplement his

petition and grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                   PETITION DENIED




                                           2